Citation Nr: 9910658	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals, right laminectomy, herniated nucleus pulposus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to February 1970 and from September 1971 to December 1978.  
He has been represented throughout his appeal by the Fleet 
Reserve Association.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1990, by the Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (ROIC), which denied the veteran's 
claim for an increased rating for his service-connected low 
back disorder.  The notice of disagreement with this 
determination was received in September 1991.  The statement 
of the case was issued in October 1991.  The substantive 
appeal (VA Form 1-9) was received in November 1991.  A 
Department of Veteran Affairs (VA) compensation examination 
was August 1992.  Private treatment records were received in 
September 1992.  By a rating action of January 1993, the ROIC 
confirmed the previous denial of the veteran's claim for an 
increased rating for his low back disorder.  A supplemental 
statement of the case was issued in February 1993.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the ROIC in May 1993.  A 
transcript of the hearing is of record.  A VA compensation 
examination was conducted in June 1993.  The hearing 
officer's decision was entered in July 1993, confirming the 
previous denial of the veteran's claim for an increased 
rating for his low back disorder.  A supplemental statement 
of the case was issued in July 1993.  The appeal was received 
at the Board in January 1994.  

In June 1996, the Board remanded the case to the ROIC for 
further development.  VA outpatient treatment reports were 
received in July 1996.  VA compensation examinations were 
conducted in July and August 1996 and in January and February 
1997.  Additional medical records were received in April and 
September 1997.  A supplemental statement of the case was 
issued in July 1998.  The appeal was received back at the 
Board in December 1998.  


REMAND

Following transfer of the claims folder to the Board in 
December 1998, additional evidence was sent to the Board and 
received in January 1999.  Pursuant to 38 C.F.R. 
§ 20.1304(c), evidence submitted to the Board within 90 days 
following notification of certification and transfer of 
records will be referred to the RO unless it is accompanied 
by a written statement, signed by the veteran or his 
representative waiving consideration of the evidence by the 
RO.  No such document accompanied the new evidence.  

The Board notes that the new evidence consists of 
radiographic studies of the back.  An x-ray study of the 
spine performed in September 1998 revealed minimal anterior 
subluxation of L3 and L4 and marked narrowing of the disc 
space at the L4-5 level consistent with multilevel 
degeneration.  Also of record was the report of an MRI 
performed in October 1998, which showed degenerative disc 
disease at the L3-4, L4-5, and L5-S1 levels, with spinal 
stenosis at the upper two levels; the L5-S1 level was less 
well evaluated secondary to extensive metallic artifact; at 
L3-4, there was a moderate to severe stenosis secondary to a 
broad-based disc bulge in combination with right paramedian 
disc protrusion, facet hypertrophy, and ligamentum flavum 
thickening; and there was mild to moderate stenosis at L4-5.  
The Board concludes that this evidence is pertinent to the 
veteran's claim and must be considered by the ROIC before the 
Board considers the case.

In addition the last VA examination of the veteran's low back 
was in February 1997 and the Board concludes that a thorough, 
contemporaneous examination of the service-connected low back 
disorder is now warranted.

The Board further notes that the severity of the veteran's 
service-connected back disorder has been evaluated by the 
ROIC under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Under that code, a 40 percent 
rating is warranted for severe intervertebral disc syndrome 
with recurring attacks with intermittent relief; and a 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
United States Court of Appeals of Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that ratings based on limitation of motion 
do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating increased 
ratings claims in which the ratings governing limitation of 
motion are for consideration.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

However, in December 1997, VA's General Counsel provided 
additional guidance with respect to the evaluation of 
disabilities under Diagnostic Code 5293 and the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See VAOPGCPREC 36-97.  The 
General Counsel essentially held that pursuant to Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996), 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under 
Diagnostic Code 5293; and that when a veteran receives less 
than the maximum evaluation based upon symptomatology which 
includes limitation of motion, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion.  

The VA has a duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  In light of the foregoing, the Board 
finds that further development is in order prior to appellate 
disposition of the veteran's claim.  Accordingly, this case 
is hereby REMANDED to the RO for the following actions:

1.  The ROIC should obtain any of the 
veteran's VA treatment records, which are 
not currently in the claims file and 
associate them with the claims file.  

2.  The ROIC should provide the veteran 
with the provisions of 38 C.F.R. § 3.655 
(1998).

3.  The veteran should be afforded a VA 
examination to include orthopedic and a 
neurological evaluations to determine the 
current nature, extent, and 
manifestations of the veteran's back 
disorder.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The ROIC should provide the examiner with 
the criteria of Diagnostic Code 5293 and 
he/she should report the results of the 
examination in relationship to that code.  
The claims folder should also be provided 
to the examiner.  The examiner should 
note in writing whether the claims folder 
and the criteria of Diagnostic Code 5293 
were provided.  The examiner should 
indicate if the low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

4.  After the development requested above 
has been completed, the ROIC should 
readjudicate the veteran's claim for an 
increased rating for his low back 
disability, to include consideration of 
all additional evidence added to the 
record, and all applicable diagnostic 
codes taking into consideration the 
directives of DeLuca , as well as the 
aforementioned opinion of the General 
Counsel, (VAOPGCPREC 36-97).  

5.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, including 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and reflects detailed reasons and 
bases for the decision.  They should then 
be afforded a reasonable period in which 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The law requires full compliance with all orders in this 
remand Stegall v. West 11 Vet. App. 268 (1998).  Although the 
instructions in this REMAND should be carried out in a 
logical chronological sequence, no instruction in this REMAND 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals of Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







